EXHIBIT 10.80



AGREEMENT



          This Agreement (this “Agreement”), dated as of January 6, 2003 (the
“Effective Date”), is made and entered into by and between Thomas B. D’Agostino,
Sr., an individual (hereinafter “D’Agostino”), and Workflow Management, Inc., a
Delaware corporation (the “Company”). Capitalized terms used in this Agreement
without definition shall have the meanings ascribed to such terms in the
Employment Agreement (as defined below).



W I T N E S S E T H



          WHEREAS, pursuant to that certain Employment Agreement, dated as of
April 30, 2000 as amended as of May 1, 2001, by and between D’Agostino and the
Company (as amended, the “Employment Agreement”), D’Agostino has been employed
by the Company as its Chairman and Chief Executive Officer;



          WHEREAS, D’Agostino will resign as the Chief Executive Officer of the
Company but will continue to serve as non-executive Chairman of the Board of
Directors Company on the terms set forth in this Agreement; and



          WHEREAS, the parties mutually desire to terminate the Employment
Agreement and to set forth all terms and conditions of D’Agostino’s relationship
with the Company in this Agreement.



AGREEMENTS



          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, D’Agostino and the Company agree
as follows:



          1.     Resignation. D’Agostino hereby resigns his position as the
Company’s Chief Executive Officer, as well as any other positions D’Agostino
holds with the Company or any of its subsidiaries (other than Chairman of the
Board of Directors of the Company), effective as of the earlier of (a) January
15, 2003 and (b) election or appointment by the Company of a new Chief Executive
Officer (the “Resignation Date”). D’Agostino expressly waives any right to
employment by the Company or any affiliate or successor of the Company, present
or future, including his rights, if any, under any express or implied employment
agreement (including the Employment Agreement), from and after the Effective
Date, other than as set forth herein.



          2.     Term. Effective as of the Effective Date, the Company hereby
retains D’Agostino to perform the duties described herein, and D’Agostino hereby
agrees to service with the Company, for a term beginning on the Effective Date
and continuing for a period of four (4) years (the “Term”).



          3.     Position and Duties. Effective from the Effective Date until
the Resignation Date, D’Agostino shall continue to serve as Chairman of the
Board of Directors and Chief Executive Officer of the Company, and effective as
of the Resignation Date, D’Agostino shall

 

--------------------------------------------------------------------------------

 



serve as non-executive Chairman of the Board of Directors, on the terms set
forth herein. As Chairman and Chief Executive Officer, until the Resignation
Date D’Agostino shall have responsibilities, duties and authority reasonably
accorded to and expected of the Chairman and Chief Executive Officer of the
Company and assigned to D’Agostino by the Board of Directors of the Company (the
“Board”). As non-executive Chairman of the Board, D’Agostino shall have the
duties reasonably accorded to and expected of a non-executive Chairman of the
Board. D’Agostino will report directly to the Board. D’Agostino hereby accepts
this arrangement on the terms and conditions herein contained. D’Agostino shall
faithfully adhere to, execute and fulfill all policies established in writing by
the Company or expressed by actions taken by the Board and, after the
Resignation Date, shall cooperate in all respects with the Chief Executive
Officer of the Company.



          4.     Payments. For all services rendered by D’Agostino, the Company
will compensate D’Agostino as follows:



          (a)     Payment as Non-Executive Chairman. As of the Resignation Date,
compensation payable to D’Agostino for his service as non-executive Chairman of
the Board shall be $500,000 per year, payable on a regular basis in accordance
with the Company’s standard payroll procedures, but not less often than monthly.



          (b)     Payment Prior to Resignation. From the Effective Date until
the Resignation Date, D’Agostino shall be compensated in accordance with the
provisions of Section 3(a) of the Employment Agreement. Any compensation earned
or benefits and reimbursements due through the Resignation Date will be due and
payable in accordance with Section 6(e) of the Employment Agreement; provided,
however, that D’Agostino shall not be entitled to payment of any incentive bonus
compensation not paid prior to the Effective Date.



          (c)     Expense Reimbursement. The Company shall reimburse D’Agostino
for (or, at the Company’s option, pay) all business travel and other
out-of-pocket expenses reasonably incurred by D’Agostino in the performance of
his services hereunder during the Term. All reimbursable expenses shall be
appropriately documented in reasonable detail by D’Agostino upon submission of
any request for reimbursement, and in a format and manner consistent with the
Company’s expense reimbursement policy, as well as applicable federal and state
tax record keeping requirements.



          (d)     Perquisites, Benefits and Other Compensation. During the Term,
D’Agostino shall be entitled to receive health care benefits on the same basis
as are customarily provided to the Company’s senior executive officers, subject
to such changes, additions, or deletions as the Company may make from time to
time, as well as such other perquisites or benefits as may be expressly
specified from time to time by the Compensation Committee of the Board.



          (e)     Office Stipend. During the Term and any extensions thereof,
the Company shall reimburse D’Agostino up to $3,500 per month for rent paid by
D’Agostino for office space at a location other than a building in which the
Company then maintains an office. In no event shall the Company assume any
obligations whatsoever in respect of such office space.

 

  2 

 

--------------------------------------------------------------------------------

 



          The payments referred to above in this Section 4 will be offset by
applicable tax withholdings and deductions. Such payments will constitute
consideration for the promises and covenants contained herein.



          5.     Termination; Rights on Termination. D’Agostino’s service under
this Agreement may be terminated in any one of the following ways, prior to the
expiration of the Term:



          (a)     Death. The death of D’Agostino shall immediately terminate the
Term, and no severance compensation shall be owed to D’Agostino’s estate.



          (b)     Disability. If, as a result of incapacity due to physical or
mental illness or injury, D’Agostino shall have been unable to perform the
material duties of his position for a period of four consecutive months, or for
a total of four months in any six-month period, then thirty (30) days after
written notice to D’Agostino (which notice may be given before or after the end
of the aforementioned periods, but which shall not be effective earlier than the
last day of the applicable period), the Company may terminate D’Agostino’s
service hereunder if D’Agostino is unable to resume his duties at the conclusion
of such notice period. Subject to Section 5(e) below, if D’Agostino’s service
hereunder is terminated as a result of D’Agostino’s disability, the Company
shall continue to pay D’Agostino his compensation provided in Section 4(a) above
for the lesser of (i) six (6) months from the effective date of termination or
(ii) the remainder of the Term. Such payments shall be made in accordance with
the Company’s regular payroll cycle.



          (c)     Termination by the Company “For Cause”. The Company may
terminate D’Agostino’s service hereunder ten (10) days after written notice to
D’Agostino “for cause,” which shall be: (i) D’Agostino’s material breach of this
Agreement, which breach is not cured within ten (10) days of receipt by
D’Agostino of written notice from the Company specifying the breach; (ii)
D’Agostino’s gross negligence in the performance of his material duties
hereunder, or the intentional nonperformance or mis-performance of such duties,
which actions continue for a period of at least ten (10) days after receipt by
D’Agostino of written notice of the need to cure or cease; (iii) D’Agostino’s
failure to abide by or comply with the directives of the Board or the Company’s
policies and procedures or his failure to cooperate with the Chief Executive
Officer of the Company, in each case as determined by the Board; (iv)
D’Agostino’s willful dishonesty, fraud, or misconduct with respect to the
business or affairs of the Company, and that in the reasonable judgment of the
Company materially and adversely affects the operations or reputation of the
Company; (v) D’Agostino’s conviction of a felony or other crime involving moral
turpitude; or (vi) D’Agostino’s abuse of alcohol or drugs (legal or illegal)
that, in the Company’s reasonable judgment, substantially impairs D’Agostino’s
ability to perform his reasonable duties hereunder. In the event of a
termination “for cause,” as enumerated above, D’Agostino shall have no right to
any severance compensation.



          (d)     Without Cause.



                    (i) At any time after the Effective Date, the Company may,
without cause, terminate D’Agostino’s service hereunder, effective thirty (30)
days after written notice is provided to D’Agostino. Should D’Agostino be
terminated by the Company without cause, D’Agostino shall receive from the
Company compensation as provided in Section 4(a) above for

 

  3 

 

--------------------------------------------------------------------------------

 



the longer of (i) six (6) months from the date of termination, or (ii) the
remainder of the Term. Such payments shall be made in accordance with the
Company’s regular payroll cycle.



                    (ii) At any time after the Effective Date, D’Agostino may
terminate this Agreement for Good Reason (as defined below) upon giving the
Company thirty (30) days prior written notice. If D’Agostino terminates this
Agreement for Good Reason, D’Agostino shall receive from the Company
compensation as provided in Section 4(a) above for the lesser of (i) six (6)
months from the date of termination, or (ii) the remainder of the Term. Such
payments shall be made in accordance with the Company’s regular payroll cycle.
For purposes of this Agreement, Good Reason shall mean a breach by the Company
of any material obligation to D’Agostino hereunder, which breach is not cured
within thirty (30) days after written notice thereof is given to the Company by
D’Agostino.



                    (iii) If D’Agostino resigns or otherwise terminates his
service hereunder for any reason other than Good Reason as defined herein,
D’Agostino shall receive no severance compensation.



          (e)     Payment Through Termination. Upon termination of D’Agostino’s
service for any reason provided above, D’Agostino shall be entitled to receive
all compensation earned and all benefits and reimbursements due through the
effective date of termination. Additional compensation subsequent to
termination, if any, will be due and payable to D’Agostino only to the extent
and in the manner expressly provided above in this Section 5. All other rights
and obligations of the Company and D’Agostino under this Agreement shall cease
as of the effective date of termination, except that the Company’s obligations
under this Section 5(e) and Section 11 below and D’Agostino’s obligations under
Sections 6, 7, 8 and 9 below shall survive such termination in accordance with
their terms.



          6.     Restriction on Competition.



          (a) During the Term, and thereafter, if D’Agostino continues to be
employed by or in the service of the Company and/or any other entity owned by or
affiliated with the Company on an “at will” basis, for the duration of such
period, and thereafter for a period equal to the longer of (x) one (1) year, or
(y) the period during which D’Agostino is receiving any severance pay from the
Company, D’Agostino shall not, directly or indirectly, for himself or on behalf
of or in conjunction with any other person, company, partnership, corporation,
business, group, or other entity (each, a “Person”):



                    (i) engage, in a competitive capacity, whether as an owner,
officer, director, partner, shareholder, joint venturer, employee, independent
contractor, consultant, advisor, or sales representative, in any business
selling any products or services which were sold by the Company on the date of
the termination of D’Agostino’s employment or service, within 50 miles of any
location where the Company both has an office and conducts business on the date
of the termination of D’Agostino’s employment or service;



                    (ii) call upon any Person who is, at that time, a sales,
supervisory, or management employee of the Company for the purpose or with the
intent of enticing such employee away from or out of the employ of the Company;

 

  4 

 

--------------------------------------------------------------------------------

 



                    (iii) call upon any Person who or that is, at that time, or
has been, within one year prior to that time, a customer of the Company for the
purpose of soliciting or selling products or services in direct competition with
the Company; or



                    (iv) on D’Agostino’s own behalf or on behalf of any
competitor, call upon any Person who or that, during D’Agostino’s employment by
or service with the Company was either called upon by the Company as a
prospective acquisition candidate with respect to which D’Agostino had actual
knowledge or was the subject of an acquisition analysis conducted by the Company
with respect to which D’Agostino had actual knowledge.



          (b) The foregoing covenants shall not be deemed to prohibit D’Agostino
from acquiring as an investment not more than one percent (1%) of the capital
stock of a competing business, whose stock is traded on a national securities
exchange or through the automated quotation system of a registered securities
association.



          (c) It is further agreed that, in the event that D’Agostino shall
cease to be employed by or in the service of the Company and enters into a
business or pursues other activities that, on the date of termination of
D’Agostino’s relationship with the Company, are not in competition with the
Company, D’Agostino shall not be chargeable with a violation of this Section 6
if the Company subsequently enters the same (or a similar) competitive business
or activity or commences competitive operations within 50 miles of D’Agostino’s
new business or activities. In addition, if D’Agostino has no actual knowledge
that his actions violate the terms of this Section 6, D’Agostino shall not be
deemed to have breached the restrictive covenants contained herein if, promptly
after being notified by the Company of such breach, D’Agostino ceases the
prohibited actions.



          (d) For purposes of this Section 6, references to “Company” shall mean
Workflow Management, Inc., together with its subsidiaries and affiliates.



          (e) The covenants in this Section 6 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. If any provision of this Section 6 relating to the time
period or geographic area of the restrictive covenants shall be declared by a
court of competent jurisdiction to exceed the maximum time period or geographic
area, as applicable, that such court deems reasonable and enforceable, said time
period or geographic area shall be deemed to be, and thereafter shall become,
the maximum time period or largest geographic area that such court deems
reasonable and enforceable and this Agreement shall automatically be considered
to have been amended and revised to reflect such determination.



          (f) All of the covenants in this Section 6 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of D’Agostino against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants; provided, that upon
the failure of the Company to make any payments required under this Agreement,
D’Agostino may, upon thirty (30) days’ prior written notice to the Company,
waive his right to receive any additional compensation pursuant to this
Agreement and engage in any activity prohibited by the covenants of this Section
6. It is specifically agreed that the period of one year

 

  5 

 

--------------------------------------------------------------------------------

 



stated at the beginning of this Section 6, during which the agreements and
covenants of D’Agostino made in this Section 6 shall be effective, shall be
computed by excluding from such computation any time during which D’Agostino is
in violation of any provision of this Section 6.



          (g) If the time period specified by this Section 6 shall be reduced by
law or court decision, then, notwithstanding the provisions of Section 5 above,
D’Agostino shall be entitled to receive from the Company compensation as set
forth in Section 4(a) above solely for the longer of (i) the time period during
which the provisions of this Section 6 shall be enforceable under the provisions
of such applicable law, or (ii) the time period during which D’Agostino is not
engaging in any competitive activity, but in no event longer than the applicable
period provided in Section 5 above. To the extent D’Agostino is subject to a
restriction on competitive activity as a party to that certain Agreement and
Plan of Reorganization, dated as of January 24, 1997, by and among U.S. Office
Products Company (“USOP”), SFI Acquisition (Delaware) Corp., SFI Corp. and
D’Agostino or that certain Agreement and Plan of Reorganization, dated as of
January 24, 1997, by and among USOP, HBF Acquisition Corp., Hano Document
Printers, Inc. and the Stockholders Named Therein (the “Merger Agreements”),
D’Agostino shall abide by, and in all cases be subject to, the restrictive
covenants (whether in this Section 6 or in the Merger Agreements) that, in the
aggregate, impose restrictions on D’Agostino for the longest duration and the
broadest geographic scope (taking into account the effect of any applicable
court decisions limiting the scope or duration of such restrictions), it being
agreed that all such restrictive covenants are supported by separate and
distinct consideration. This Section 6(g) shall be construed and interpreted in
light of the duration of the applicable restrictive covenants.



          (h) D’Agostino has carefully read and considered the provisions of
this Section 6 and, having done so, agrees that the restrictive covenants in
this Section 6 impose a fair and reasonable restraint on D’Agostino and are
reasonably required to protect the interests of the Company and their respective
officers, directors, employees and stockholders. It is further agreed that the
Company and D’Agostino intend that such covenants be construed and enforced in
accordance with the changing activities, business, and locations of the Company
throughout the term of these covenants.



          (i) Notwithstanding any of the foregoing, if the Company terminates
D’Agostino’s service pursuant to Section 5(b) or Section 5(d), then the
restrictions on D’Agostino described in this Section 6 shall only apply for the
period during which D’Agostino is receiving any severance pay from the Company.
The parties expressly agree that D’Agostino shall have the right to receive, but
not the obligation to accept, severance compensation for a termination under
either Section 5(b) or Section 5(d).



          7.     Confidential Information. D’Agostino hereby agrees to hold in
strict confidence and not to disclose to any third party any of the valuable,
confidential, and proprietary business, financial, technical, economic, sales,
and/or other types of proprietary business information relating to the Company
(including all trade secrets), in whatever form, whether oral, written, or
electronic (collectively, the “Confidential Information”), to which D’Agostino
has, or is given (or has had or been given), access as a result of his
employment by or service with the Company. It is agreed that the Confidential
Information is confidential and proprietary to the Company because such
Confidential Information encompasses technical know-how, trade secrets, or
technical, financial, organizational, sales, or other valuable aspects of the
Company’s business

 

  6 

 

--------------------------------------------------------------------------------

 



and trade, including, without limitation, technologies, products, processes,
plans, clients, personnel, operations, and business activities. This restriction
shall not apply to any Confidential Information that (a) becomes known generally
to the public through no fault of D’Agostino; (b) is required by applicable law,
legal process, or any order or mandate of a court or other governmental
authority to be disclosed; or (c) is reasonably believed by D’Agostino, based
upon the advice of legal counsel, to be required to be disclosed in defense of a
lawsuit or other legal or administrative action brought against D’Agostino;
provided, that in the case of clauses (b) or (c), D’Agostino shall give the
Company reasonable advance written notice of the Confidential Information
intended to be disclosed and the reasons and circumstances surrounding such
disclosure, in order to permit the Company to seek a protective order or other
appropriate request for confidential treatment of the applicable Confidential
Information.



          8.     Inventions. D’Agostino shall disclose promptly to the Company
any and all significant conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, that are conceived or made by
D’Agostino, solely or jointly with another, during the term of this Agreement or
within one year thereafter, and that are directly related to the business or
activities of the Company and that D’Agostino conceives as a result of his
service with the Company, regardless of whether or not such ideas, inventions,
or improvements qualify as “works for hire.” D’Agostino hereby assigns and
agrees to assign all his interests therein to the Company or its nominee.
Whenever requested to do so by the Company, D’Agostino shall execute any and all
applications, assignments, or other instruments that the Company shall deem
necessary to apply for and obtain Letters Patent of the United States or any
foreign country or to otherwise protect the Company’s interest therein.



          9.     Return of Company Property.Promptly upon termination of
D’Agostino’s service with the Company for any reason or no reason, D’Agostino or
D’Agostino’s personal representative shall return to the Company (a) all
Confidential Information; (b) all other records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, correspondence, reports,
records, charts, advertising materials, and other data or property delivered to
or compiled by D’Agostino by or on behalf of the Company or its representatives,
vendors, or customers that pertain to the business of the Company, whether in
paper, electronic, or other form; and (c) all keys, credit cards, vehicles, and
other property of the Company. D’Agostino shall not retain or cause to be
retained any copies of the foregoing. D’Agostino hereby agrees that all of the
foregoing shall be and remain the property of the Company, as the case may be,
and be subject at all times to their discretion and control.



          10.     Consulting Agreement. Upon the expiration of this Agreement,
the termination of D’Agostino’s service without cause during the term of this
Agreement or D’Agostino’s termination for Good Reason, D’Agostino shall have the
option to enter into a Consulting Agreement with the Company, in the form of
Exhibit A attached hereto (the “Consulting Agreement”), pursuant to which
D’Agostino shall continue to serve the Company. Upon the execution of the
Consulting Agreement, this Agreement shall automatically terminate (to the
extent same has not expired) and the terms and conditions of the Consulting
Agreement shall supersede this Agreement; provided, however, that the Company’s
obligations under Sections 5(d)(i), 5d(ii), 5(e) and 11 shall survive
termination in accordance with their terms.

 

  7 

 

--------------------------------------------------------------------------------

 



          11.     Indemnification. In the event D’Agostino is made a party to
any threatened or pending action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
D’Agostino, and excluding any action by D’Agostino against the Company), by
reason of the fact that he is or was performing services under this Agreement or
as a director or executive officer of the Company, then, to the fullest extent
permitted by applicable law, the Company shall indemnify D’Agostino against all
expenses (including reasonable attorneys’ fees), judgments, fines, and amounts
paid in settlement, as actually and reasonably incurred by D’Agostino in
connection therewith. Such indemnification shall continue as to D’Agostino even
if he has ceased to be a director or executive officer of the Company and shall
inure to the benefit of his heirs and estate. The Company shall advance to
D’Agostino all reasonable costs and expenses directly related to the defense of
such action, suit, or proceeding within twenty (20) days after written request
therefore by D’Agostino to the Company, provided, that such request shall
include a written undertaking by D’Agostino, in a form acceptable to the
Company, to repay such advances if it shall ultimately be determined that
D’Agostino is or was not entitled to be indemnified by the Company against such
costs and expenses. In the event that both D’Agostino and the Company are made a
party to the same third-party action, complaint, suit, or proceeding, the
Company will engage competent legal representation, and D’Agostino agrees to use
the same representation; provided that if counsel selected by the Company shall
have a conflict of interest that prevents such counsel from representing
D’Agostino, D’Agostino may engage separate counsel and the Company shall pay all
reasonable attorneys’ fees of such separate counsel. The provisions of this
Section 11 are in addition to, and not in derogation of, the indemnification
provisions of the Company’s Certificate of Incorporation and By- laws. The
foregoing indemnification also shall be applicable to D’Agostino in his capacity
as an officer, director, or representative of any subsidiary of the Company, or
any other entity, but in each case only to the extent that D’Agostino is serving
at the request of the Board.



          12.     No Prior Agreements. D’Agostino hereby represents and warrants
to the Company that the execution of this Agreement by D’Agostino, his
employment by or service with the Company, and the performance of his duties
hereunder will not violate or be a breach of any agreement with a former
employer, client, or any other Person. Further, D’Agostino agrees to indemnify
and hold harmless the Company and its officers, directors, and representatives
for any claim, including, but not limited to, reasonable attorneys’ fees and
expenses of investigation, of any such third party that such third party may now
have or may hereafter come to have against the Company or such other persons,
based upon or arising out of any non-competition agreement, invention, secrecy
or other agreement between D’Agostino and such third party that was in existence
as of the date of this Agreement. To the extent that D’Agostino had any oral or
written employment agreement or understanding with the Company (including the
Employment Agreement), this Agreement shall automatically supersede such
agreement or understanding, and upon execution of this Agreement by D’Agostino
and the Company, such prior agreement or understanding (including the Employment
Agreement) automatically shall be deemed to have been terminated and shall be
null and void.



          13.     Assignment; Binding Effect. D’Agostino understands that he has
been selected as Chairman of the Company (and to continue to serve as Chief
Executive Officer until the Resignation Date) on the basis of his personal
qualifications, experience, and skills. D’Agostino agrees, therefore, that he
cannot assign all or any portion of his performance under this

 

  8 

 

--------------------------------------------------------------------------------

 



Agreement. This Agreement may not be assigned or transferred by the Company
without the prior written consent of D’Agostino. Subject to the preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns. Notwithstanding the foregoing, if
D’Agostino accepts employment with a subsidiary or affiliate of the Company,
unless D’Agostino and his new employer agree otherwise in writing, this
Agreement shall automatically be deemed to have been assigned to such new
employer (which shall thereafter be an additional or substitute beneficiary of
the covenants contained herein, as appropriate), with the consent of D’Agostino,
such assignment shall be considered a condition of employment by such new
employer, and references to the “Company” in this Agreement shall be deemed to
refer to such new employer. If the Company is merged with or into another entity
and the successor company is engaged in substantially the same business as the
Company, such action shall not be considered to cause an assignment of this
Agreement and the surviving or successor entity shall become the beneficiary of
this Agreement and all references to the “Company” shall be deemed to refer to
such surviving or successor entity. No other Person shall be a third-party
beneficiary under this Agreement.



          14.     Complete Agreement; Waiver; Amendment. D’Agostino agrees that
his sole entitlement to compensation, including any salary or other payments of
any kind, monetary or nonmonetary benefits, equity grants or perquisites, with
respect to his employment with or his services rendered to the Company, and all
other matters between D’Agostino and the Company and its subsidiaries, including
but not limited to, any and all rights or claims arising from or relating to the
Employment Agreement, is as expressly set forth in this Agreement or as
otherwise may be provided to D’Agostino in his capacity as a director of the
Company. This Agreement is not a promise of future employment. D’Agostino has no
oral representations, understandings, or agreements with the Company or any of
its officers, directors, or representatives covering the same subject matter as
this Agreement. This Agreement is the final, complete and exclusive statement
and expression of the agreement between the Company and D’Agostino with respect
to the subject matter hereof and thereof, and cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and D’Agostino, and
no term of this Agreement may be waived except by a writing signed by the party
waiving the benefit of such term.



          15.      Notice. Whenever any notice is required hereunder, it shall
be given in writing addressed as follows:



          To the Company:



  Workflow Management, Inc.
241 Royal Palm Way
Palm Beach, FL 33480
Fax: (561) 659-7793



          with a copy to:

 

  9 

 

--------------------------------------------------------------------------------

 



  Gus J. James, II, Esq.
Kaufman & Canoles
P.O. Box 3037
Norfolk, VA
23514 Fax: (757) 624-3169



          To D’Agostino:



  Thomas B. D’Agostino, Sr.
276 Park Avenue South
New York, NY 10010



          With a copy to:



  Charles R. McCarthy, Jr., Esq.
O’Connor & Hannan
Suite 500
1666 K Street, NW
Washington, DC 20006



          Notice shall be deemed given and effective three days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified return receipt requested, or, if sent by express delivery, hand
delivery, or facsimile, when actually received. Either party may change the
address for notice by notice to the other party of such change in accordance
with this Section 15.



          16.     Severability; Headings. If any portion of this Agreement is
held invalid or inoperative, the other portions of this Agreement shall be
deemed valid and operative and, so far as is reasonable and possible, effect
shall be given to the intent manifested by the portion held invalid or
inoperative. This severability provision shall be in addition to, and not in
place of, the provisions of Section 6(e) above. The paragraph headings herein
are for reference purposes only and are not intended in any way to describe,
interpret, define or limit the extent or intent of the Agreement or of any part
hereof.



          17.     Equitable Remedy. Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the restrictive
covenants set forth in Sections 6, 7, 8 and 9, and because of the immediate and
irreparable damage that would be caused to the Company for which monetary
damages would not be a sufficient remedy, it is hereby agreed that in addition
to all other remedies that may be available to the Company at law or in equity,
the Company shall be entitled to specific performance and any injunctive or
other equitable relief as a remedy for any breach or threatened breach of the
aforementioned restrictive covenants.



          18.     Arbitration. Any unresolved dispute or controversy arising
under or in connection with this Agreement or D’Agostino’s relationship with the
Company hereunder, including, but not limited to claims under Title VII of the
Civil Rights Act of 1964, The Age Discrimination in Employment Act, The
Americans With Disabilities Act, or any other local, state or federal law
related to employment discrimination, shall be settled exclusively by
arbitration conducted in accordance with the rules of the American Arbitration
Association then

 

  10 

 

--------------------------------------------------------------------------------

 



in effect. The arbitrators shall not have the authority to add to, detract from,
or modify any provision hereof nor to award punitive damages to any injured
party. A decision by a majority of the arbitration panel shall be final and
binding. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The direct expense of any arbitration proceeding shall be borne by
the Company. Each party shall bear its own counsel fees. The arbitration
proceeding shall be held in the city where the Company is located.
Notwithstanding the foregoing, the Company shall be entitled to seek injunctive
or other equitable relief, as contemplated by Section 17 above, from any court
of competent jurisdiction, without the need to resort to arbitration.



          19.     Governing Law. This Agreement shall in all respects be
construed according to the laws of the State of Florida, without regard to its
conflict of laws principles.

 

  11 

 

--------------------------------------------------------------------------------

 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first written above.



  WORKFLOW MANAGEMENT, INC.


By: /s/ Thomas A. Brown

--------------------------------------------------------------------------------

Name: Thomas A. Brown
Title: Chairman, Compensation Committee



  /s/ Thomas B. D’Agostino, Sr.

--------------------------------------------------------------------------------

Thomas B. D’Agostino, Sr.

 

  12 

 

--------------------------------------------------------------------------------

 



EXHIBIT A



FORM OF CONSULTING AGREEMENT



          This Consulting Agreement (this “Agreement”), dated as of this ____
day of ____________, ____ is by and between Workflow Management, Inc., a
Delaware corporation (the “Company”) and Thomas B. D’Agostino, Sr., an
individual (the “Consultant”).



W I T N E S S E T H



          WHEREAS, Consultant was previously engaged by the Company under that
certain Agreement, dated as of October 28, 2002, pursuant to which Consultant
served initially as Chairman and Chief Executive Officer of the Company, and
thereafter as non-executive Chairman of the Company (the “Chairman Agreement”);



          WHEREAS, the Chairman Agreement has expired, Consultant was terminated
without cause under such Chairman Agreement or Consultant terminated the
Chairman Agreement for Good Reason (as such term is defined in the Chairman
Agreement); and



          WHEREAS, the Company desires to employ Consultant and to have the
benefit of his skills and services, and Consultant desires to be employed by the
Company, on the terms and conditions set forth herein.



          NOW, THEREFORE, in consideration of the mutual promises, terms,
covenants and conditions set forth herein, and the performance of each, the
parties hereto, intending legally to be bound, hereby agree as follows:



AGREEMENTS



          1.     Employment; Term. The Company hereby employs Consultant to
perform the duties described herein, and Consultant hereby accepts employment
with the Company, for a term beginning on the date hereof and continuing for a
period of two (2) years (the “Term”).



          2.     Position and Duties. The Company hereby employs Consultant as a
consultant to provide high level, strategic business advice to the Chairman of
the Board and Chief Executive Officer of the Company. As such, Consultant shall
have such specific responsibilities, duties and authority as are agreed upon by
the Consultant, Chairman of the Board and Chief Executive Officer of the
Company. As an employee of the Company, Consultant shall faithfully adhere to,
execute, and fulfill all policies established by the Company. Consultant shall
be required to provide not more than fifteen (15) hours per month of service to
the Company under this Agreement.



          3.     Compensation. For all services rendered by Consultant, the
Company shall compensate Consultant as follows:



          (a)     Base Salary. Effective on the date hereof, the base salary
payable to Consultant shall be $200,000 per year, payable on a regular basis in
accordance with the Company’s

 

--------------------------------------------------------------------------------

 



standard payroll procedures, but not less often than monthly. On at least an
annual basis, the Chairman of the Board will review Consultant’s performance and
may make increases to such base salary if, in its sole discretion, any such
increase is warranted.



          (b)     Perquisites, Benefits and Other Compensation. During the Term,
Consultant shall be entitled to receive health care benefits on the same basis
as are customarily provided to the Company’s senior executive officers, subject
to such changes, additions, or deletions as the Company may make from time to
time, as well as such other perquisites or benefits as may be expressly
specified from time to time by the Board of Directors of the Company (the
“Board”).



          (c)     Expense Reimbursement. The Company shall reimburse Consultant
for (or, at the Company’s option, pay) all business travel and other
out-of-pocket expenses reasonably incurred by Consultant in the performance of
his services hereunder during the Term. All reimbursable expenses shall be
appropriately documented in reasonable detail by Consultant upon submission of
any request for reimbursement, and in a format and manner consistent with the
Company’s expense reporting policy, as well as applicable federal and state tax
record keeping requirements.



          The payments referred to above in this Section 3 will be offset by
applicable tax withholdings and deductions. Such payments will constitute
consideration for the promises and covenants contained herein.



          4.    Termination; Rights on Termination. Consultant’s employment may
be terminated in any one of the following ways, prior to the expiration of the
Term:



          (a)     Death. The death of Consultant shall immediately terminate the
Term, and no severance compensation shall be owed to Consultant’s estate.



          (b)    Disability. If, as a result of incapacity due to physical or
mental illness or injury, Consultant shall have been unable to perform the
material duties of his position on a full-time basis for a period of four
consecutive months, or for a total of four months in any six-month period, then
thirty (30) days after written notice to Consultant (which notice may be given
before or after the end of the aforementioned periods, but which shall not be
effective earlier than the last day of the applicable period), the Company may
terminate Consultant’s employment hereunder if Consultant is unable to resume
his duties at the conclusion of such notice period. Subject to Section 4(e)
below, if Consultant’s employment is terminated as a result of Consultant’s
disability, the Company shall continue to pay Consultant his base salary at the
then-current rate for the lesser of (i) six (6) months from the effective date
of termination, or (ii) whatever time period is remaining under the Term. Such
payments shall be made in accordance with the Company’s regular payroll cycle.



          (c)     Termination by the Company “For Cause.” The Company may
terminate Consultant’s employment hereunder ten (10) days after written notice
to Consultant “for cause,” which shall be: (i) Consultant’s material breach of
this Agreement, which breach is not cured within ten (10) days of receipt by
Consultant of written notice from the Company specifying the breach; (ii)
Consultant’s gross negligence in the performance of his material duties
hereunder, intentional nonperformance or mis-performance of such duties, or
refusal to abide by or comply

 

  2 

 

--------------------------------------------------------------------------------

 



with the directives of the Board, his superior officers, or the Company’s
policies and procedures, which actions continue for a period of at least ten
(10) days after receipt by Consultant of written notice of the need to cure or
cease; (iii) Consultant’s willful dishonesty, fraud, or misconduct with respect
to the business or affairs of the Company, and that in the reasonable judgment
of the Company materially and adversely affects the operations or reputation of
the Company; (iv) Consultant’s conviction of a felony or other crime involving
moral turpitude; or (v) Consultant’s abuse of alcohol or drugs (legal or
illegal) that, in the Company’s reasonable judgment, substantially impairs
Consultant’s ability to perform his duties hereunder. In the event of a
termination “for cause,” as enumerated above, Consultant shall have no right to
any severance compensation.



          (d)     Without Cause.



                    (i) The Company may not terminate Consultant’s employment
without cause.



                    (ii) At any time after the commencement of employment, the
Consultant may terminate this Agreement for Good Reason upon giving the Company
thirty (30) days prior written notice. If Consultant terminates this Agreement
for Good Reason, Consultant shall receive from the Company the base salary at
the rate then in effect for the longer of (i) six (6) months from the date of
termination, or (ii) whatever time period is remaining under the Term. For
purposes of this Agreement, Good Reason shall mean a breach by the Company of
any material obligation to Consultant hereunder, which breach is not cured
within thirty (30) days after written notice thereof is given to the Company by
Consultant.



                    (iii) If Consultant resigns or otherwise terminates his
employment for any reason other than Good Reason as defined herein, Consultant
shall receive no severance compensation.



          (e)     Payment Through Termination. Upon termination of Consultant’s
employment for any reason provided above, Consultant shall be entitled to
receive all compensation earned and all benefits and reimbursements due through
the effective date of termination. Additional compensation subsequent to
termination, if any, will be due and payable to Consultant only to the extent
and in the manner expressly provided above in this Section 5. All other rights
and obligations of the Company and Consultant under this Agreement shall cease
as of the effective date of termination, except that the Company’s obligations
under this Section 4(e) and Section 9 below and Consultant’s obligations under
Sections 5, 6, 7 and 8 below shall survive such termination in accordance with
their terms.



          5.     Restriction on Competition.



          (a) During the Term, and thereafter, if Consultant continues to be
employed by the Company and/or any other entity owned by or affiliated with the
Company on an “at will” basis, for the duration of such period, and thereafter
for a period equal to the longer of (x) one (1) year, or (y) the period during
which Consultant is receiving any severance pay from the Company, Consultant
shall not, directly or indirectly, for himself or on behalf of or in conjunction
with any other person, company, partnership, corporation, business, group, or
other entity (each, a “Person”):

 

  3 

 

--------------------------------------------------------------------------------

 



                    (i) engage, in a competitive capacity, whether as an owner,
officer, director, partner, shareholder, joint venturer, employee, independent
contractor, consultant, advisor, or sales representative, in any business
selling any products or services which were sold by the Company on the date of
the termination of Consultant’s employment, within 50 miles of any location
where the Company both has an office and conducts business on the date of the
termination of Consultant’s employment;



                    (ii) call upon any Person who is, at that time, a sales,
supervisory, or management employee of the Company for the purpose or with the
intent of enticing such employee away from or out of the employ of the Company;



                    (iii) call upon any Person who or that is, at that time, or
has been, within one year prior to that time, a customer of the Company for the
purpose of soliciting or selling products or services in direct competition with
the Company; or



                    (iv) on Consultant’s own behalf or on behalf of any
competitor, call upon any Person who or that, during Consultant’s employment by
the Company, was either called upon by the Company as a prospective acquisition
candidate with respect to which Consultant had actual knowledge or was the
subject of an acquisition analysis conducted by the Company with respect to
which Consultant had actual knowledge .



          (b) The foregoing covenants shall not be deemed to prohibit Consultant
from acquiring as an investment not more than one percent (1%) of the capital
stock of a competing business, whose stock is traded on a national securities
exchange or through the automated quotation system of a registered securities
association.



          (c) It is further agreed that, in the event that Consultant shall
cease to be employed by the Company and enters into a business or pursues other
activities that, on the date of termination of Consultant’s employment, are not
in competition with the Company, Consultant shall not be chargeable with a
violation of this Section 5 if the Company subsequently enters the same (or a
similar) competitive business or activity or commences competitive operations
within 50 miles of the Consultant’s new business or activities. In addition, if
Consultant has no actual knowledge that his actions violate the terms of this
Section 5, Consultant shall not be deemed to have breached the restrictive
covenants contained herein if, promptly after being notified by the Company of
such breach, Consultant ceases the prohibited actions.



          (d) For purposes of this Section 5, references to “Company” shall mean
Workflow Management, Inc., together with its subsidiaries and affiliates. For
the purposes of this Agreement, “affiliate” shall mean any entity 25% or more of
the stock or voting interests of which is owned or controlled directly or
indirectly by the Company or any subsidiary of the Company. The Company and
Consultant agree that for purposes of this Section 5, the Company’s business
shall be deemed to include those businesses of the Company described in the
Company’s Annual Report on Form 10-K as filed by the Company with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934.



          (e) The covenants in this Section 5 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. If

 

  4 

 

--------------------------------------------------------------------------------

 



any provision of this Section 5 relating to the time period or geographic area
of the restrictive covenants shall be declared by a court of competent
jurisdiction to exceed the maximum time period or geographic area, as
applicable, that such court deems reasonable and enforceable, said time period
or geographic area shall be deemed to be, and thereafter shall become, the
maximum time period or largest geographic area that such court deems reasonable
and enforceable and this Agreement shall automatically be considered to have
been amended and revised to reflect such determination.



          (f) All of the covenants in this Section 5 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Consultant against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants; provided, that upon
the failure of the Company to make any payments required under this Agreement,
the Consultant may, upon thirty (30) days’ prior written notice to the Company,
waive his right to receive any additional compensation pursuant to this
Agreement and engage in any activity prohibited by the covenants of this Section
5. It is specifically agreed that the period of one year stated at the beginning
of this Section 5, during which the agreements and covenants of Consultant made
in this Section 5 shall be effective, shall be computed by excluding from such
computation any time during which Consultant is in violation of any provision of
this Section 5.



          (g) If the time period specified by this Section 5 shall be reduced by
law or court decision, then, notwithstanding the provisions of Section 4 above,
Consultant shall be entitled to receive from the Company his base salary at the
rate in effect on the date of termination of Consultant’s employment solely for
the longer of (i) the time period during which the provisions of this Section 5
shall be enforceable under the provisions of such applicable law, or (ii) the
time period during which Consultant is not engaging in any competitive activity,
but in no event longer than the applicable period provided in Section 5 above.



          (h) Consultant has carefully read and considered the provisions of
this Section 5 and, having done so, agrees that the restrictive covenants in
this Section 5 impose a fair and reasonable restraint on Consultant and are
reasonably required to protect the interests of the Company and their respective
officers, directors, employees and stockholders. It is further agreed that the
Company and Consultant intend that such covenants be construed and enforced in
accordance with the changing activities, business, and locations of the Company
throughout the term of these covenants.



          (i) Notwithstanding any of the foregoing, if the Company terminates
Consultant’s employment pursuant to Section 4(b) or Section 4(d), then the
restrictions on Consultant described in this Section 5 shall only apply for the
period during which Consultant is receiving any severance pay from the Company.
The parties expressly agree that Consultant shall have the right to receive, but
not the obligation to accept, severance compensation for a termination under
either Section 4(b) or Section 4(d).



          6.     Confidential Information. Consultant hereby agrees to hold in
strict confidence and not to disclose to any third party any of the valuable,
confidential, and proprietary business, financial, technical, economic, sales,
and/or other types of proprietary business information relating to the Company
(including all trade secrets), in whatever form, whether oral, written, or

 

  5 

 

--------------------------------------------------------------------------------

 



electronic (collectively, the “Confidential Information”), to which Consultant
has, or is given (or has had or been given), access as a result of his
employment by the Company. It is agreed that the Confidential Information is
confidential and proprietary to the Company because such Confidential
Information encompasses technical know-how, trade secrets, or technical,
financial, organizational, sales, or other valuable aspects of the Company’s
business and trade, including, without limitation, technologies, products,
processes, plans, clients, personnel, operations, and business activities. This
restriction shall not apply to any Confidential Information that (a) becomes
known generally to the public through no fault of Consultant; (b) is required by
applicable law, legal process, or any order or mandate of a court or other
governmental authority to be disclosed; or (c) is reasonably believed by
Consultant, based upon the advice of legal counsel, to be required to be
disclosed in defense of a lawsuit or other legal or administrative action
brought against Consultant; provided, that in the case of clauses (b) or (c),
Consultant shall give the Company reasonable advance written notice of the
Confidential Information intended to be disclosed and the reasons and
circumstances surrounding such disclosure, in order to permit the Company to
seek a protective order or other appropriate request for confidential treatment
of the applicable Confidential Information.



          7.     Inventions. Consultant shall disclose promptly to the Company
any and all significant conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, that are conceived or made by
Consultant, solely or jointly with another, during the period of employment or
within one year thereafter, and that are directly related to the business or
activities of the Company and that Consultant conceives as a result of his
employment by the Company, regardless of whether or not such ideas, inventions,
or improvements qualify as “works for hire.” Consultant hereby assigns and
agrees to assign all his interests therein to the Company or its nominee.
Whenever requested to do so by the Company, Consultant shall execute any and all
applications, assignments, or other instruments that the Company shall deem
necessary to apply for and obtain Letters Patent of the United States or any
foreign country or to otherwise protect the Company’s interest therein.



          8.     Return of Company Property. Promptly upon termination of
Consultant’s employment by the Company for any reason or no reason, Consultant
or Consultant’s personal representative shall return to the Company (a) all
Confidential Information; (b) all other records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, correspondence, reports,
records, charts, advertising materials, and other data or property delivered to
or compiled by Consultant by or on behalf of the Company or its representatives,
vendors, or customers that pertain to the business of the Company, whether in
paper, electronic, or other form; and (c) all keys, credit cards, vehicles, and
other property of the Company. Consultant shall not retain or cause to be
retained any copies of the foregoing. Consultant hereby agrees that all of the
foregoing shall be and remain the property of the Company, as the case may be,
and be subject at all times to their discretion and control.



          9.     Indemnification. In the event Consultant is made a party to any
threatened or pending action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Consultant, and excluding any action by Consultant against the Company), by
reason of the fact that he is or was performing services under this Agreement or
as an officer or director of the Company, then, to the fullest extent permitted
by applicable law, the Company shall indemnify Consultant against all expenses

 

  6 

 

--------------------------------------------------------------------------------

 



(including reasonable attorneys’ fees), judgments, fines, and amounts paid in
settlement, as actually and reasonably incurred by Consultant in connection
therewith. Such indemnification shall continue as to Consultant even if he has
ceased to be an employee, officer, or director of the Company and shall inure to
the benefit of his heirs and estate. The Company shall advance to Consultant all
reasonable costs and expenses directly related to the defense of such action,
suit, or proceeding within twenty (20) days after written request therefore by
Consultant to the Company, provided, that such request shall include a written
undertaking by Consultant, in a form acceptable to the Company, to repay such
advances if it shall ultimately be determined that Consultant is or was not
entitled to be indemnified by the Company against such costs and expenses. In
the event that both Consultant and the Company are made a party to the same
third-party action, complaint, suit, or proceeding, the Company will engage
competent legal representation, and Consultant agrees to use the same
representation; provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Consultant,
Consultant may engage separate counsel and the Company shall pay all reasonable
attorneys’ fees of such separate counsel. The provisions of this Section 10 are
in addition to, and not in derogation of, the indemnification provisions of the
Company’s Certificate of Incorporation and By-laws. The foregoing
indemnification also shall be applicable to Consultant in his capacity as an
officer, director, or representative of any subsidiary of the Company, or any
other entity, but in each case only to the extent that Consultant is serving at
the request of the Board.



          10.     No Prior Agreements. Consultant hereby represents and warrants
to the Company that the execution of this Agreement by Consultant, his
employment by the Company, and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client, or any
other Person. Further, Consultant agrees to indemnify and hold harmless the
Company and its officers, directors, and representatives for any claim,
including, but not limited to, reasonable attorneys’ fees and expenses of
investigation, of any such third party that such third party may now have or may
hereafter come to have against the Company or such other persons, based upon or
arising out of any non-competition agreement, invention, secrecy, or other
agreement between Consultant and such third party that was in existence as of
the date of this Agreement. To the extent that Consultant had any oral or
written employment agreement or understanding with the Company, this Agreement
shall automatically supersede such agreement or understanding, and upon
execution of this Agreement by Consultant and the Company, such prior agreement
or understanding automatically shall be deemed to have been terminated and shall
be null and void.



          11.    Assignment; Binding Effect. Consultant understands that he has
been selected for employment by the Company on the basis of his personal
qualifications, experience, and skills. Consultant agrees, therefore, that he
cannot assign all or any portion of his performance under this Agreement. This
Agreement may not be assigned or transferred by the Company without the prior
written consent of Consultant. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the parties hereto and their respective heirs, legal representatives,
successors, and assigns. Notwithstanding the foregoing, if Consultant accepts
employment with a subsidiary or affiliate of the Company, unless Consultant and
his new employer agree otherwise in writing, this Agreement shall automatically
be deemed to have been assigned to such new employer (which shall thereafter be
an additional or substitute beneficiary of the covenants contained herein, as
appropriate), with

 

  7 

 

--------------------------------------------------------------------------------

 



the consent of Consultant, such assignment shall be considered a condition of
employment by such new employer, and references to the “Company” in this
Agreement shall be deemed to refer to such new employer. If the Company is
merged with or into another entity and the successor company is engaged in
substantially the same business as the Company, such action shall not be
considered to cause an assignment of this Agreement and the surviving or
successor entity shall become the beneficiary of this Agreement and all
references to the “Company” shall be deemed to refer to such surviving or
successor entity. No other Person shall be a third-party beneficiary under this
Agreement.



          12.     Complete Agreement; Waiver; Amendment. This Agreement is not a
promise of future employment. Consultant has no oral representations,
understandings, or agreements with the Company or any of its officers,
directors, or representatives covering the same subject matter as this
Agreement. This Agreement is the final, complete and exclusive statement and
expression of the agreement between the Company and Consultant with respect to
the subject matter hereof and thereof, and cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Consultant, and
no term of this Agreement may be waived except by a writing signed by the party
waiving the benefit of such term.



          13.     Notice. Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:



          To the Company:



  Workflow Management, Inc.
241 Royal Palm Way
Palm Beach, FL 33480
Fax: (561) 659-7793



          with a copy to:



  Gus J. James, II, Esq. and T. Richard Litton, Jr., Esq.
Kaufman & Canoles
P. O. Box 3037
Norfolk, VA 23514
Fax: (757) 624-3169



  To Consultant:
Thomas B. D’Agostino, Sr.
276 Park Avenue South
New York, NY 10020



          with a copy to:

 

  8 

 

--------------------------------------------------------------------------------

 



  Charles R. McCarthy, Jr. Esq.
O’Connon & Hannan
Suite 500
1666 K Street NW
Washington, DC 20006



          Notice shall be deemed given and effective three days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified return receipt requested, or, if sent by express delivery, hand
delivery, or facsimile, when actually received. Either party may change the
address for notice by notice to the other party of such change in accordance
with this Section 13.



          14.     Severability; Headings. If any portion of this Agreement is
held invalid or inoperative, the other portions of this Agreement shall be
deemed valid and operative and, so far as is reasonable and possible, effect
shall be given to the intent manifested by the portion held invalid or
inoperative. This severability provision shall be in addition to, and not in
place of, the provisions of Section 5(e) above. The paragraph headings herein
are for reference purposes only and are not intended in any way to describe,
interpret, define or limit the extent or intent of the Agreement or of any part
hereof.



          15.     Equitable Remedy. Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the restrictive
covenants set forth in Sections 5, 6, 7 and 8, and because of the immediate and
irreparable damage that would be caused to the Company for which monetary
damages would not be a sufficient remedy, it is hereby agreed that in addition
to all other remedies that may be available to the Company at law or in equity,
the Company shall be entitled to specific performance and any injunctive or
other equitable relief as a remedy for any breach or threatened breach of the
aforementioned restrictive covenants.



          16.     Arbitration. Except for actions initiated by the Company to
enjoin a breach by, and/or recover damages from, Consultant related to violation
of any of the provisions of Section 5 through 8, which the Company may bring in
an appropriate court of law or equity, any other unresolved dispute or
controversy arising under or in connection with this Agreement or Consultant’s
employment, including, but not limited to claims under Title VII of the Civil
Rights Act of 1964, The Age Discrimination in Employment Act, The Americans With
Disabilities Act, or any other local, state or federal law related to employment
discrimination, shall be settled exclusively by arbitration conducted in
accordance with the rules of the American Arbitration Association then in
effect. The arbitrators shall not have the authority to add to, detract from, or
modify any provision hereof nor to award punitive damages to any injured party.
A decision by a majority of the arbitration panel shall be final and binding.
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The direct expense of any arbitration proceeding shall be borne by
the Company. Each party shall bear its own counsel fees. The arbitration
proceeding shall be held, at the option of the Company, in either Palm Beach,
Florida or New York, New York.



          17.      Equitable Relief; Jurisdiction and Venue. Upon due
consideration of any effects created hereby, Consultant hereby irrevocably
submits to the jurisdiction and venue of a court of competent civil jurisdiction
sitting in Palm Beach, Florida in any action or proceeding

 

  9 

 

--------------------------------------------------------------------------------

 



brought by the Company arising out of, or relating to, the provisions in
Sections 5 through 8 of this Agreement. Consultant hereby irrevocably agrees
that any such action or proceeding may, at the Company’s option, be heard and
determined in such court. Consultant agrees that a final order or judgment in
any such action or proceeding shall, to the extent permitted by applicable law,
be conclusive and may be enforced in other jurisdictions by suit on the order or
judgment, or in any other manner provided by applicable law related to the
enforcement of judgments.



          18.     Governing Law. This Agreement shall in all respects be
construed according to the laws of the State of Florida, without regard to its
conflict of laws principles.



[Execution Page Following]

 

  10 

 

--------------------------------------------------------------------------------

 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first written above.



  WORKFLOW MANAGEMENT, INC.

By:________________________
Name:______________________
Title:_____________________



  CONSULTANT

___________________________
Thomas B. D’Agostino

 

  11 

 

--------------------------------------------------------------------------------

 